Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This First Office Action is in response to 6/29/2022.  Claims 1-20 are pending and examined.

Claim Objections
Claims 1, 2, 10 and 16 are objected to for minor informalities, appropriate corrective action is required.
Claims 1, 2, 10 and 16 “the screens” is believed to be in error for “the pair of screens”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-12, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahl 2008/0028743.
Regarding claim 1, Wahl teaches a device (10) comprising: a pair of screens (32 and 42) defining a volume therebetween (the volume within 12 between 32 and 42 excluding the space taken up by 50, 52, 54, and 56), wherein the screens are capable of having a voltage difference (the voltage difference associated with the first and second polarity per [0027] cited infra) applied across the screens (see [0027] In operation, the source of electrical power 58 (as controlled by controller 60) supplies electrical current having a first polarity 62 to inner shell 18, forward screen electrode 32 and rearward screen electrode 38 and supply electrical current having a second polarity 64 to accelerator electrode 42 and inner electrode 50. Ambient atmospheric gas 28 enters ionization chamber 22 through forward screen electrode 32 at inlet 24 to mix with the electrons emitted by the cathode (inner electrode 50) at electrode emitters 56 to generate positively charged ions (in the preferred embodiment with first polarity 62 being positive and second polarity 64 being negative), shown as 66 in FIG. 1. Because the polarity of forward screen electrode 32 is also positive, the forward screen electrode 32 will repel the positively charged ions 66 away from inlet 24 in a generally rearward direction. The positively charged rearward screen electrode 38 and inner surface 18 (having first polarity 62) will attract the electrons from inner electrode/cathode 50 to facilitate mixture thereof with the atmospheric gas 28 to generate positive ions 66. The negatively charged (second polarity 64) accelerator electrode 42 will attract the positively charged ions 66 and accelerate them through the outlet 26 at the rearward end 16 of housing 12 to provide accelerated ions 30 for thrust. The positively charged (first polarity 62) conductive inner surface 18 will maintain the positively charged ions 66 moving rearward in ionization chamber 22.); and an excitation source (50) capable of ionizing gas in the volume (see [0027] supra), producing a plasma (the plasma associated with the positively charged ions taught at [0027] supra) in the volume (the electrons emitted from 56 act to ionize positively charged ions from ambient atmospheric gas which gives rise to a plasma, see [0027] “Ambient atmospheric gas 28 enters ionization chamber 22 through forward screen electrode 32 at inlet 24 to mix with the electrons emitted by the cathode (inner electrode 50) at electrode emitters 56 to generate positively charged ions (in the preferred embodiment with first polarity 62 being positive and second polarity 64 being negative).
Regarding claim 2, Wahl further teaches wherein the screens are metal mesh screens (32 and 42 are screens made from metallic wires [0024] … In one embodiment, forward screen electrode 32 has a plurality of spaced apart electrically conductive metallic wires or members 34 that define a plurality of forward screen apertures 36 of sufficient size to easily permit atmosphere gas 28 to pass therethrough into ionization chamber 22 … both rearward screen electrode 38 and accelerator electrode 42 can be defined by a plurality of metallic wire or other electrically conductive members).
Regarding claim 4, Wahl further teaches a voltage source (58 and 60) that provides the voltage difference (see [0027] cited supra).
Regarding claim 5, Wahl further teaches wherein the voltage source is a DC voltage source (per [0027] cited supra “In operation, the source of electrical power 58 (as controlled by controller 60) supplies electrical current having a first polarity 62 to inner shell 18, forward screen electrode 32 and rearward screen electrode 38 and supply electrical current having a second polarity 64 to accelerator electrode 42 and inner electrode 50 … (in the preferred embodiment with first polarity 62 being positive and second polarity 64 being negative)).
Regarding claim 7, Wahl as discussed above also teaches wherein the device is a plasma pump (ions of the plasma are accelerated out of the outlet 26 which has been construed as reading on the limitation “plasma pump” [0027] Because the polarity of forward screen electrode 32 is also positive, the forward screen electrode 32 will repel the positively charged ions 66 away from inlet 24 in a generally rearward direction. The positively charged rearward screen electrode 38 and inner surface 18 (having first polarity 62) will attract the electrons from inner electrode/cathode 50 to facilitate mixture thereof with the atmospheric gas 28 to generate positive ions 66. The negatively charged (second polarity 64) accelerator electrode 42 will attract the positively charged ions 66 and accelerate them through the outlet 26 at the rearward end 16 of housing 12 to provide accelerated ions 30 for thrust).
Regarding claim 8, Wahl further teaches wherein the device is a window that allows transmission of energy/radiation therethrough, without solid material in the volume (the device taught by Wahl comprises a screen at the forward end (see Fig. 1 and a pair of aligned screens at the rearward end, see Fig. 1 and  [0024] ...As shown in FIG. 1, accelerator electrode 42 is positioned rearward of and in spaced apart relation to, although generally close to, rearward screen electrode 38 in a manner such that the rearward screen apertures 40 are aligned with accelerator apertures 44.  As such, any photon aligned to pass through the apertures will transmit through the device without hinderance, and as shown in Fig. 1, there is no solid material within the volume).
Regarding claim 9, Wahl further teaches wherein the device is a switchable screen to selectively exclude/admit energy/radiation therethrough (when the device of Wahl is operable, a plasma is generated in the volume (see [0027] supra), as evidenced by Tallents “An Introduction to the Atomic and Radiation Physics of Plasmas”, a plasma will be opaque to some radiation “The opacity of a medium is its impenetrability to radiation. For electromagnetic radiation in plasmas, the opacity arises due to absorption by free and bound electrons or due to scattering (where some radiation is re-emitted))”.
Regarding claim 10, Wahl further teaches a controller (60) operably coupled to the screens, to control the voltage difference (per [0027] cited supra “In operation, the source of electrical power 58 (as controlled by controller 60) supplies electrical current having a first polarity 62 to inner shell 18, forward screen electrode 32 and rearward screen electrode 38 and supply electrical current having a second polarity 64 to accelerator electrode 42 and inner electrode 50 … (in the preferred embodiment with first polarity 62 being positive and second polarity 64 being negative)).
Regarding claim 11, Wahl as discussed above also teaches wherein the device allows substantially constant transmission of energy/radiation therethrough (this will occur whenever the device is powered off).
Regarding claim 12, Wahl as discussed above also teaches wherein the device allows variable transmission of energy/radiation therethrough (The variation in transmission will occur depending on the presence of a plasma in the volume. As such, switching the device from off (where there is no plasma) to on (where there is a plasma) will allow variable transmission of energy/radiation therethrough).
Regarding claim 17, Wahl further teaches wherein the device is part of a flight vehicle ([0009] The air-breathing electrostatic ion thruster of the present invention discloses an improved electrostatic ion thruster that utilizes ambient atmospheric gas as the propellant, thereby eliminating the need for the vehicle having the ion thruster to store and carry propellant fuel.).
Regarding claim 18, Wahl teaches the invention as discussed above.
Per the rejection of claim 17 supra, Wahl teaches wherein the device is part of a flight vehicle.
Wahl is silent as to the vehicle being a hypersonic air vehicle. However, the recitation of “the vehicle being a hypersonic air vehicle” has been construed as the results of a manner of operating the vehicle (as evidenced by McGuire “Aero-Assisted Orbital Transfer Vehicles Utilizing Atmosphere Ingestion”, operating air breathing ion thrusters in low Earth orbit between 175 and 225 km results in a vehicle travelling at through the LEO atmosphere at hypersonic speeds (Abstract “The atmosphere present in low Earth orbits can be used to provide working fluid to an electric propulsion system. As the craft plows through low Earth orbit (-175 - 225 km), incident gases are collected, ionized and routed through a high power electromagnetic thruster” see also page 62 “The hypersonic shock relations offer a convenient starting point for estimating flow behavior for the intake”, see also page 69 ”The intake condition is an incident beam of neutral atoms with a relative speed of 8,000 m/s.).  As such, the functional recitation of “wherein the device is part of a hypersonic vehicle” does not distinguish over the structure taught by Wahl as discussed above since it has been held that “."[A]pparatus claims cover what a device is, not what a device does”. See MPEP 2114 II."[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 19, Wahl teaches a method for removing gases ((28) see [0027] In operation, the source of electrical power 58 (as controlled by controller 60) supplies electrical current having a first polarity 62 to inner shell 18, forward screen electrode 32 and rearward screen electrode 38 and supply electrical current having a second polarity 64 to accelerator electrode 42 and inner electrode 50. Ambient atmospheric gas 28 enters ionization chamber 22 through forward screen electrode 32 at inlet 24 to mix with the electrons emitted by the cathode (inner electrode 50) at electrode emitters 56 to generate positively charged ions (in the preferred embodiment with first polarity 62 being positive and second polarity 64 being negative), shown as 66 in FIG. 1. Because the polarity of forward screen electrode 32 is also positive, the forward screen electrode 32 will repel the positively charged ions 66 away from inlet 24 in a generally rearward direction. The positively charged rearward screen electrode 38 and inner surface 18 (having first polarity 62) will attract the electrons from inner electrode/cathode 50 to facilitate mixture thereof with the atmospheric gas 28 to generate positive ions 66. The negatively charged (second polarity 64) accelerator electrode 42 will attract the positively charged ions 66 and accelerate them through the outlet 26 at the rearward end 16 of housing 12 to provide accelerated ions 30 for thrust. The positively charged (first polarity 62) conductive inner surface 18 will maintain the positively charged ions 66 moving rearward in ionization chamber 22.) from a volume (the volume within 12 between 32 and 42 excluding the space taken up by 50, 52, 54, and 56), the method comprising: placing electrically-conductive meshes (32 and 42) on opposite sides of the volume (see Fig. 1, the forward end (14) and rearward end (16)); 
producing a plasma from gasses in the volume (the plasma associated with the positively charged ions taught at [0027] supra); and at least partially evacuating the volume by applying a voltage difference across the meshes, to thereby remove from the volume positive and negative particles of the plasma (see [0027] supra, when the voltage difference is applied, the plasma (comprising positive and negative particles) is removed from the volume thereby providing thrust. The removal of the plasma from the volume has been construed as reading on “at least partly evacuating the volume”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view McGuire “Aero-Assisted Orbital Transfer Vehicles Utilizing Atmosphere Ingestion”
Regarding claim 3, Wahl teaches the invention as discussed above.
Wahl does not teach wherein the excitation source includes a laser.
McGuire teach wherein the excitation source includes a laser (Page 54 Fig. 3.2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wahl with the laser ionizer/excitation source of McGuire since it has been held that it is an obvious extension of prior art principles to perform a simple substitution of one known element for another (the laser based excitation source of McGuire for the cathode based excitation source of Wahl) to obtain predictable results (both excitation sources are known excitation sources for atmosphere breathing gridded ion thrusters, as such only the substitution of the laser and reflector for the cathode is required, such would be within the capabilities of one of ordinary skill in the art since these are both known solutions for the same problem (ionization of incoming atmospheric particles within an atmosphere breathing gridded ion thruster)), KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 (ABCD)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Leiter 2011/0277444
Regarding claim 6, Wahl teaches the invention as discussed above.
Wahl does not teach wherein the voltage source is an AC voltage source.
Leiter teaches wherein the voltage source is an AC voltage source ((4) which voltage to the screens/grids via 13, 22 and 23)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wahl with Leiter’s teachings gridded ion thrusters to provide the benefit of reduced mass and increased operational reliability and control ([0009] The ion drive according to the invention is a high-frequency ion drive, in particular a radio-frequency ion thruster (RIT). A gas, such as xenon, can be used as a propellant. The ion drive according to the invention has the advantage that the mass of the ion drive can be reduced compared to conventional ion drives due to the simplification of the voltage supply system. At the same time, operational reliability can be increased and control effort can be minimized).

Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Metcalfe 2009/0288385
Regarding claim 13, Wahl teaches the invention as discussed above.
Wahl does not teach wherein the device maintains a vacuum in a chamber adjacent to the device.
Metcalfe teaches combining charged particle engines (device of Wahl is a charged particle engine) in tandem ([0097] …Placing two or more independent charged particle jet engines in tandem where the neutral reaction mass output of one charged particle jet engine is fed into the input of another charged particle jet engine will increase thrust, energy use, and weight linearly with the number of stages while the input area will remain constant) (see also Fig. 6A).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wahl with Metcalfe’s teachings on placing two or more charged particle engines in tandem to provide increased thrust. The downstream device would device maintain a vacuum in a chamber adjacent to the device (the volume of the upstream device is a chamber adjacent to the downstream device).
Regarding claim 16, Wahl teaches the invention as discussed above.
Wahl does not teach one or more additional screens around the screens.
Metcalfe teaches combining charged particle engines (device of Wahl is a charged particle engine) in tandem ([0097] …Placing two or more independent charged particle jet engines in tandem where the neutral reaction mass output of one charged particle jet engine is fed into the input of another charged particle jet engine will increase thrust, energy use, and weight linearly with the number of stages while the input area will remain constant) (see also Fig. 6A).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wahl with Metcalfe’s teachings on placing two or more charged particle engines in tandem to provide increased thrust.  With three devices in tandem, the screens of the middle device would be surrounded by one or more additional screens around the screens (the screens of the upstream most and downstream most device).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Csiky “Langmuir probe measurements in a SERT II thruster discharge chamber” and Leiter “Design Development and Test of the RIT-µX Mini Ion Engine System”
Regarding claim 14, Wahl teaches the invention as discussed above.
Wahl does not teach a sensor in the chamber.
Csiky teaches a sensor in the chamber (See Fig.1 and Abstract “A hollow cathode Kaufman thruster of the type used in the SERT n mission was operated in a vacuum bell jar without application of high voltage to extract a beam. Electron density, electron temperature, and plasma potential values were deduced from Langmuir probe measurements at various points in the ion chamber and in the cathode pole piece region”)
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Wahl with Csiky’s teachings on placing a sensor in the chamber to provide the electron density and electron temperature within the chamber (see Csiky cite supra) to facilitate thrust control (Leiter teaches using the electron temperature and the electron density of a gridded ion thruster in operation to facilitate thrust control, see page 3 “… The power to thrust ratio of any gridded ion engine is increased, if multiple charged ions occur in the ion beam. A low electron temperature means a very small amount of multiple charged ions in the ioniser and the ion beam. The low amount (typ. <1%) prevents sputter and erosion processes at screen grid and ionization chamber and ensures highest possible thrust efficiency … The plasma density is approximately proportional to the applied RF-power. This means that an increase of RF-power primarily increases the number density of ionized atoms instead of increasing the energy of the electrons (cf. electron temperature) and the amount of multiply charged ions… It is the basis for a simple and effective thrust control strategy.)

Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl in view of Csiky, Leiter, Wikipedia “Near-infrared spectroscopy” and Young “Plasma Measurements: An Overview of Requirements and Status”
Regarding claim 15, Wahl in view of Csiky and Leiter teaches the invention as discussed above.
Wahl in view of Csiky and Leiter does not teach wherein the sensor is an EO/IR sensor.
Wikipedia “Near-infrared spectroscopy” teaches measuring near-infrared radiation (and visible radiation) with an electro-optical/infrared (EO/IR) sensor (“The type of detector used depends primarily on the range of wavelengths to be measured. Silicon-based CCDs are suitable for the shorter end of the NIR range, but are not sufficiently sensitive over most of the range (over 1000 nm). InGaAs and PbS devices are more suitable though less sensitive than CCDs. It is possible to combine silicon-based and InGaAs detectors in the same instrument. Such instruments can record both UV-visible and NIR spectra 'simultaneously'.”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wahl in view of Csiky and Leiter with Wikipedia’s teachings on (EO/IR) sensors since Wikipedia teaches such sensors are suitable for such visible and near-infrared measurements and since Young teaches visible and near infrared measurements allow the electron temperature and electron density to be determined (Young page 4 “Scattering of visible or near-infrared laser light by the plasma electrons is used for determining the electron temperature and density”) and since Young further teaches the benefits of measuring the same plasma parameters with different techniques (in the present case combining the in chamber measurements of Csiky with the in chamber measurements taught by Young using the EO/IR sensor of Wikipedia) (Young page 5 “The different physics processes involved in the measurement techniques explain the clear need for complementary diagnostic systems. Hence a very large array of instruments is currently assembled on the typical fusion device to carry out the measurements. There can be subtle differences between the results obtained for the same nominal plasma parameter measured by different techniques”)
Regarding the recitation “that receives energy/radiation through the screens”, since the near infrared measurements taught by Young supra are based on scattered radiation, some fraction of the radiation passing through the screens would be detected by the (EO/IR) sensor after scattering.  As such, the EO/IR sensors taught by Wikipedia and applied as taught by Young as discussed supra, is an EO/IR sensor that receives energy/radiation through the screens.
Regarding claim 20, Wahl teaches the invention as discussed above.
Wahl as discussed above does not teach the method in combination with using an electro-optical/infrared (EO/IR) sensor within the volume to receive light passing through the meshes.
Per the rejection of claim 15 supra, Wahl in view of Csiky, Leiter, Wikipedia and Young teaches using an electro-optical/infrared (EO/IR) sensor within the volume to receive light passing through the meshes.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741